MEMORANDUM OPINION


No. 04-07-00108-CR

James RODARTE, Jr.,
Appellant

v.

The STATE of Texas,
Appellee

From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CR-6693
Honorable Sharon MacRae, Judge Presiding

PER CURIAM

Sitting:	Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	April 18, 2007

DISMISSED
	On March 30, 2007, this court issued an order stating this appeal would be dismissed
pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the right
of appeal was made part of the appellate record on or before April 30, 2007.  See Tex. R. App. P.
25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.--San Antonio 2003,
order).  Appellant's counsel filed a response in which she states that she has reviewed the record and
"can find no right of appeal for Appellant;" counsel concedes that the appeal must be dismissed.  In
light of the record presented, we agree with appellant's counsel that Rule 25.2(d) requires this court
to dismiss this appeal.  Tex. R. App. P. 25.2(d).  The record does not contain a certification that
shows the defendant has the right of appeal; to the contrary, the trial court certification in the record
states "this criminal case is a plea-bargain case, and the defendant has NO right of appeal."  The
clerk's record contains a written plea bargain, and the punishment assessed did not exceed the
punishment recommended by the prosecutor and agreed to by the defendant; therefore, the clerk's
record supports the trial court's certification that defendant has no right of appeal.  See Tex. R. App.
P. 25.2(a)(2).  Accordingly, we dismiss the appeal.  See Tex. R. App. P. 25.2(d).

							PER CURIAM

DO NOT PUBLISH